
	
		II
		111th CONGRESS
		1st Session
		S. 1322
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2009
			Mr. Durbin (for himself
			 and Mr. Akaka) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the Captain James A. Lovell Federal Health
		  Care Center in Lake County, Illinois, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Captain James A. Lovell Federal
			 Health Care Center Act of 2009.
		2.Executive
			 agreement
			(a)Executive
			 agreement requiredNot later
			 than 180 days after the date of the enactment of this Act, the Secretary of
			 Defense, in consultation with the Secretary of the Navy, and the Secretary of
			 Veterans Affairs shall execute a signed executive agreement for the joint use
			 by the Department of Defense and the Department of Veterans Affairs of the
			 following:
				(1)A new Navy
			 ambulatory care center (on which construction commenced in July 2008), parking
			 structure, and supporting structures and facilities in North Chicago, Illinois,
			 and Great Lakes, Illinois.
				(2)Medical personal
			 property and equipment relating to the center, structures, and facilities
			 described in paragraph (1).
				(b)ScopeThe
			 agreement required by subsection (a) shall—
				(1)be a binding
			 operational agreement on matters under the areas specified in section 706 of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4500); and
				(2)contain
			 additional terms and conditions as required by the provisions of this
			 Act.
				3.Transfer of
			 property
			(a)Transfer
				(1)Transfer
			 authorizedThe Secretary of Defense, acting through the
			 Administrator of General Services, may transfer, without reimbursement, to the
			 Secretary of Veterans Affairs jurisdiction over the center, structures,
			 facilities, and property and equipment covered by the executive agreement under
			 section 2.
				(2)Date of
			 transferThe transfer authorized by paragraph (1) may not occur
			 before the earlier of—
					(A)the date that is
			 five years after the date of the execution under section 2 of the executive
			 agreement required by that section; or
					(B)the date of the
			 completion of such specific benchmarks relating to the joint use by the
			 Department of Defense and the Department of Veterans Affairs of the Navy
			 ambulatory care center described in section 2(a)(1) as the Secretary of Defense
			 (in consultation with the Secretary of the Navy) and Secretary of the
			 Department of Veterans Affairs shall jointly establish for purposes of this
			 section not later than 180 days after the date of the enactment of this
			 Act.
					(3)Delay of
			 transfer for completion of constructionIf construction on the
			 center, structures, and facilities described in paragraph (1) is not complete
			 as of the date specified in subparagraph (A) or (B) of that paragraph, as
			 applicable, the transfer of the center, structures, and facilities under that
			 paragraph may occur thereafter upon completion of the construction.
				(4)Discharge of
			 transferThe Administrator of General Services shall effectualize
			 and memorialize the transfer as authorized by this subsection not later than 30
			 days after receipt of the request for the transfer.
				(5)Designation of
			 facilityThe center, structures, facilities transferred under
			 this subsection shall be designated and known after transfer under this
			 subsection as the Captain James A. Lovell Federal Health Care
			 Center.
				(b)Reversion
				(1)In
			 generalIf any of the real and related personal property
			 transferred pursuant to subsection (a) is subsequently used for purposes other
			 than those specified in the executive agreement required by section 2, or is
			 otherwise jointly determined by the Secretary of Defense and the Secretary of
			 Veterans Affairs to be excess to the needs of the Captain James A. Lovell
			 Federal Health Care Center, the Secretary of Veterans Affairs shall offer to
			 transfer jurisdiction over such property, without reimbursement, to the
			 Secretary of Defense. Any such transfer shall be carried out by the
			 Administrator of General Services not later than one year after the acceptance
			 of the offer of such transfer, plus such additional time as the Administrator
			 may require to effectuate and memorialize such transfer.
				(2)Reversion in
			 event of lack of facilities integration
					(A)Within initial
			 periodDuring the five-year period beginning on the date of the
			 transfer of real and related personal property pursuant to subsection (a), if
			 the Secretary of Veterans Affairs, the Secretary of Defense, and the Secretary
			 of Navy jointly determine that the integration of the facilities transferred
			 pursuant to that subsection should not continue, jurisdiction over such real
			 and related personal property shall be transferred, without reimbursement, to
			 the Secretary of Defense. The transfer under this subparagraph shall be carried
			 out by the Administrator of General Services not later than 180 days after the
			 date of the determination by the Secretaries, plus such additional time as the
			 Administrator may require to effectuate and memorialize such transfer.
					(B)After initial
			 periodAfter the end of the five-year period described in
			 subparagraph (A), if the Secretary of Veterans Affairs or the Secretary of
			 Defense determines that the integration of the facilities transferred pursuant
			 to subsection (a) should not continue, the Secretary of Veterans Affairs shall
			 transfer, without reimbursement, to the Secretary of Defense jurisdiction over
			 the real and related personal property described in subparagraph (A). Any
			 transfer under this subparagraph shall be carried out by the Administrator of
			 General Services not later than one year after the date of the determination by
			 the applicable Secretary, plus such additional time as the Administrator may
			 require to effectuate and memorialize such transfer.
					(C)Reversion
			 proceduresThe executive agreement required by section 2 shall
			 provide the following:
						(i)Specific
			 procedures for the reversion of real and related personal property, as
			 appropriate, transferred pursuant to subsection (a) to ensure the continuing
			 accomplishment by the Department of Defense and the Department of Veterans
			 Affairs of their missions in the event that the integration of facilities
			 described transferred pursuant to that subsection (a) is not completed or a
			 reversion of property occurs under subparagraph (A) or (B).
						(ii)In
			 the event of a reversion under this paragraph, the transfer from the Department
			 of Veterans Affairs to the Department of Defense of associated functions
			 including appropriate resources, civilian positions, and personnel, in a manner
			 that will not result in adverse impact to the missions of Department of Defense
			 or the Department of Veterans Affairs.
						4.Transfer of
			 civilian personnel of the Department of Defense
			(a)Transfer of
			 functionsThe Secretary of Defense and the Secretary of the Navy
			 may transfer to the Secretary of Veterans Affairs functions necessary for the
			 effective operation of the Captain James A. Lovell Federal Health Care Center.
			 The Secretary of Veterans Affairs may accept any functions so
			 transferred.
			(b)Terms
				(1)Executive
			 agreementAny transfer of functions under subsection (a) shall be
			 carried out as provided in the executive agreement required by section 2. The
			 functions to be so transferred shall be identified utilizing the provisions of
			 section 3503 of title 5, United States Code.
				(2)ElementsIn
			 providing for the transfer of functions under subsection (a), the executive
			 agreement required by section 2 shall provide for the following:
					(A)The transfer of
			 civilian employee positions of the Department of Defense identified in the
			 executive agreement to the Department of Veterans Affairs, and of the incumbent
			 civilian employees in such positions, and the transition of the employees so
			 transferred to the pay, benefits, and personnel systems that apply to employees
			 of the Department of Veterans Affairs (to the extent that different systems
			 apply).
					(B)The transition of
			 employees so transferred to the pay systems of the Department of Veterans
			 Affairs in a manner which will not result in any reduction in an employee’s
			 regular rate of compensation (including basic pay, locality pay, any physician
			 comparability allowance, and any other fixed and recurring pay supplement) at
			 the time of transition.
					(C)The continuation
			 after transfer of the same employment status for employees so transferred who
			 have already successfully completed or are in the process of completing a
			 one-year probationary period under title 5, United States Code, notwithstanding
			 the provisions of section 7403(b)(1) of title 38, United States Code.
					(D)The extension of
			 collective bargaining rights under title 5, United States Code, to employees so
			 transferred in positions listed in subsection 7421(b) of title 38, United
			 States Code, notwithstanding the provisions of section 7422 of title 38, United
			 States Code, for a two-year period beginning on the effective date of the
			 executive agreement.
					(E)At the end of the
			 two-year period beginning on the effective date of the executive agreement, for
			 the following actions by the Secretary of Veterans Affairs with respect to the
			 extension of collective bargaining rights under subparagraph (D):
						(i)Consideration of
			 the impact of the extension of such rights.
						(ii)Consultation
			 with exclusive employee representatives of the transferred employees about such
			 impact.
						(iii)Determination,
			 after consultation with the Secretary of Defense and the Secretary of the Navy,
			 whether the extension of such rights should be terminated, modified, or kept in
			 effect.
						(iv)Submittal to
			 Congress of a notice regarding the determination made under clause
			 (iii).
						(F)The recognition
			 after transfer of each transferred physician’s and dentist’s total number of
			 years of service as a physician or dentist in the Department of Defense for
			 purposes of calculating such employee’s rate of base pay, notwithstanding the
			 provisions of section 7431(b)(3) of title 38, United States Code.
					(G)The preservation
			 of the seniority of the employees so transferred for all pay purposes.
					(c)Retention of
			 Department of Defense employment authorityNotwithstanding
			 subsections (a) and (b), the Department of Defense may employ civilian
			 personnel at the Captain James Lovell Federal Health Care Center if the
			 Secretary of the Navy, or a designee of the Secretary, determines it is
			 necessary and appropriate to meet mission requirements of the Department of the
			 Navy.
			5.Joint funding
			 authority for the Captain James A. Lovell Federal Health Care Center
			(a)In
			 generalThe Department of
			 Veterans Affairs/Department of Defense Health-Care Resources Sharing Committee
			 under section 8111(b) of title 38, United States Code, may provide for the
			 joint funding of the Captain James A. Lovell Federal Health Care Center in
			 accordance with the provisions of this section.
			(b)Health Care
			 Center Fund
				(1)EstablishmentThere
			 is established on the books of the Treasury under the Department of Veterans
			 Affairs a fund to be known as the Captain James A. Lovell Federal Health
			 Care Center Fund (in this section referred to as the
			 Fund).
				(2)ElementsThe
			 Fund shall consist of the following:
					(A)Amounts
			 transferred to the Fund by the Secretary of Defense, in consultation with the
			 Secretary of the Navy, from amounts authorized to be appropriated for the
			 Department of Defense.
					(B)Amounts
			 transferred to the Fund by the Secretary of Veterans Affairs from amounts
			 authorized to be appropriated for the Department of Veterans Affairs.
					(C)Amounts
			 transferred to the Fund from medical care collections under paragraph
			 (4).
					(3)Determination
			 of amounts transferred generallyThe amount transferred to the
			 Fund by each of the Secretary of Defense and the Secretary of Veterans Affairs
			 under subparagraphs (A) and (B), as applicable, of paragraph (2) each fiscal
			 year shall be such amount, as determined by a methodology jointly established
			 by the Secretary of Defense and the Secretary of Veterans Affairs for purposes
			 of this subsection, that reflects the mission-specific activities, workload,
			 and costs of provision of health care at the Captain James A. Lovell Federal
			 Health Care Center of the Department of Defense and the Department of Veterans
			 Affairs, respectively.
				(4)Transfers from
			 medical care collections
					(A)In
			 generalAmounts collected under the authorities specified in
			 subparagraph (B) for health care provided at the Captain James A. Lovell
			 Federal Health Care Center may be transferred to the Fund under paragraph
			 (2)(C).
					(B)AuthoritiesThe
			 authorities specified in this subparagraph are the following:
						(i)Section 1095 of
			 title 10, United States Code.
						(ii)Section 1729 of
			 title 38, United States Code.
						(iii)Public Law
			 87–693, popularly known as the Federal Medical Care Recovery Act
			 (42 U.S.C. 2651 et seq.).
						(5)AdministrationThe
			 Fund shall be administered in accordance with such provisions of the executive
			 agreement required by section 2 as the Secretary of Defense and the Secretary
			 of Veterans Affairs shall jointly include in the executive agreement. Such
			 provisions shall provide for an independent review of the methodology
			 established under paragraph (3).
				(c)Availability
				(1)In
			 generalFunds transferred to the Fund under subsection (b) shall
			 be available to fund the operations of the Captain James A. Lovell Federal
			 Health Care Center, including capital equipment, real property maintenance, and
			 minor construction projects that are not required to be specifically authorized
			 by law under section 2805 of title 10, United States Code, or section 8104 of
			 title 38, United States Code.
				(2)LimitationThe
			 availability of funds transferred to the Fund under subsection (b)(2)(C) shall
			 be subject to the provisions of section 1729A of title 38, United States
			 Code.
				(3)Period of
			 availability
					(A)In
			 generalExcept as provided in subparagraph (B), funds transferred
			 to the Fund under subsection (b) shall be available under paragraph (1) for one
			 fiscal year after transfer.
					(B)ExceptionOf
			 an amount transferred to the Fund under subsection (b), an amount not to exceed
			 two percent of such amount shall be available under paragraph (1) for two
			 fiscal years after transfer.
					(d)Financial
			 reconciliationThe executive agreement required by section 2
			 shall provide for the development and implementation of an integrated financial
			 reconciliation process that meets the fiscal reconciliation requirements of the
			 Department of Defense, the Department of the Navy, and the Department of
			 Veterans Affairs. The process shall permit each of the Department of Defense,
			 the Department of Navy, and the Department of Veterans Affairs to identify
			 their fiscal contributions to the Fund, taking into consideration accounting,
			 workload, and financial management differences.
			(e)Annual
			 reportThe Secretary of Defense, in consultation with the
			 Secretary of the Navy, and the Secretary of Veterans Affairs shall jointly
			 provide for an annual independent review of the Fund for at least three years
			 after the date of the enactment of this Act. Such review shall include detailed
			 statements of the uses of amounts of the Fund and an evaluation of the adequacy
			 of the proportional share contributed to the Fund by each of the Secretary of
			 Defense and the Secretary of Veterans Affairs.
			(f)TerminationThe
			 authorities in this section shall terminate on September 30, 2015.
			6.Eligibility of
			 members of the uniformed services for care and services at the Captain James A.
			 Lovell Federal Health Care Center
			(a)In
			 generalFor purposes of eligibility for health care under chapter
			 55 of title 10, United States Code, the Captain James A. Lovell Federal Health
			 Care Center may be treated as a facility of the uniformed services to the
			 extent provided under subsection (b) in the executive agreement required by
			 section 2.
			(b)Additional
			 elementsThe executive agreement required by section 2 may
			 include provisions as follows:
				(1)To establish an
			 integrated priority list for access to health care at the Captain James A.
			 Lovell Federal Health Care Center, which list shall—
					(A)integrate the
			 respective health care priority lists of the Secretary of Defense and the
			 Secretary of Veterans Affairs; and
					(B)take into account
			 categories of beneficiaries, enrollment program status, and such other matters
			 as the Secretary of Defense and the Secretary of Veterans Affairs jointly
			 consider appropriate.
					(2)To incorporate
			 any resource-related limitations for access to health care at the Captain James
			 A. Lovell Federal Health Care Center that the Secretary of Defense may
			 establish for purposes of administering space-available eligibility for care in
			 facilities of the uniformed services under chapter 55 of title 10, United
			 States Code.
				(3)To allocate
			 financial responsibility for care provided at the Captain James A. Lovell
			 Federal Health Care Center for individuals who are eligible for care under both
			 chapter 55 of title 10, United States Code, and title 38, United States
			 Code.
				(4)To waive the
			 applicability to the Captain James A. Lovell Federal Health Care Center of any
			 provision of section 8111(e) of title 38, United States Code, that the
			 Secretary of Defense and the Secretary of Veterans Affairs shall jointly
			 specify.
				7.Extension of
			 DOD–VA Health Care Sharing Incentive FundSection 8111(d)(3) of title 38, United
			 States Code, is amended by striking September 30, 2010 and
			 inserting September 30, 2015.
		
